Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restrictions
And Status of Action/Status of Claims
Receipt of Remarks filed on 06/25/2021 is acknowledged. Claims 9-17 are pending in this application. Claim 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/25/2021. As a result, Claims 9-17 are presented for examination on the merits for patentability as they read upon the elected subject matter.
Information Disclosure Statement
	The information disclosure statements submitted on 12/17/2019 and 03/10/2021 were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is rejected for indefiniteness because of the recitation: “contacting a hydroxyapatite coating on a substrate with an aqueous solution comprising a dopant metal ion”.  It is unclear from the claim recitation if i) the aqueous solution with metal is in combination with the hydroxyapatite coating, and together they contact the substrate, or ii) the hydroxyapatite coating is coated on the substrate, wherein the substrate is present in an aqueous solution comprising the metal ion, or iii) the aqueous solution contacts the hydroxyapatite coating, wherein the hydroxyapatite coating has already coated the substrate. Thus, the metes and bounds of the claim is unclear and the claim is rejected. Clarification is needed. All claims depending on Claim 9 are also rejected.  In the interest of compact prosecution, the Examiner will interpret the claim to have the third meaning, i.e. the aqueous solution containing dopant metal contacts the hydroxyapatite coating, wherein the hydroxyapatite coating has already coated the substrate.
Claim 9 is further rejected for its recitation of “the concentration of the dopant metal is anisotropic in the doped hydroxyapatite coating”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “anisotropic” in Claim 9 is used by the claim to mean that the metal ions are heterogeneously distributed, while the accepted meaning is “exhibiting properties with different values when measured in different directions. .” The term is indefinite because the specification does not clearly redefine the term. It is unclear how the concentration of the metal is anisotropic in the coating, first, because fixed metal concentration is used as indicated in the disclosure, e.g. [00103], and therefore, it is unclear in the recitation how it can be anisotropic; and second, because no metal concentration is recited in the claim set. Clarification is required. All claims depending on Claim 9 are also rejected.  To advance prosecution forward, the Examiner will give “anisotropic” the broad interpretation to encompass heterogenous, i.e. the hydroxyapatite coating comprises a doped portion and an undoped portion, wherein the metal is not present in the undoped portion, as indicated in Claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng et al. (Materials Science and Engineering C 71 (2017) 852–861), hereinafter Geng.
	Geng teaches the incorporation of silver and strontium in hydroxyapatite (HA) coating on titanium surface for enhanced antibacterial and biological properties, i.e. bone forming effects (Title; p. 852, R. Col., 2nd paragraph). Implant-related infection in primary total joint prostheses 
	Geng teaches the process of forming the coated implant by adding a solution of Ca(NO3)2·4H2O drop-wise into the Na3PO4 solution, which was then used to coat autoclaved Ti discs; the salts are dissolved in deionized water.  Ti discs were autoclaved, and the suspension added to the disc.  Hydrothermal treatment was conducted at 150 °C for 24 h. The Ag- and Sr-incorporated HA coatings were synthesized by replacing Ca(NO3)2·4H2O with AgNO3 and Sr(NO3)2. Four types of coatings were taught by Geng: Ca10(PO4)6(OH)2, Ca9·95Ag0.1(PO4)6(OH)2, Ca9Sr(PO4)6(OH)2, and Ca8·95SrAg0.1(PO4)6(OH)2. After the treatment, the discs were removed and washed with distilled water (Section 2.2). Thus, Geng anticipates the contacting step with the aqueous solution, the calcium and dopant metals Ag and Sr, at the claimed temperature and time; and the washing step. Geng also recites that there is partial incorporation of Ag and Sr into HA, anticipating the claimed limitation of the concentration of the dopant metal being anisotropic in the doped HA coating (Table 1; p. 857, L. Col., 2nd paragraph).
	Geng relates the antibacterial activity of the samples against E. coli and S. aureus, and demonstrated that coatings without Ag exhibited no inhibition zone, whereas the zone of inhibitions are clearly present for Ag containing samples, rendering Claim 15-16 anticipated  (Sections 2.5 and 3.3).

	Geng anticipates Claims 9-10, 12, 14-16.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Geng, as applied to Claims 9-10, 12, and 14-16 above, and in view of Patel et al. (Materials Letters 234 (2019): 148-154), as evidenced by the Silver Nitrate, (Silver nitrate, Chemical Handbook, 2017 [retrieved 2021-11-12]. Retrieved from the Internet <URL: https://www.chemicalbook.com/ChemicalProductProperty_EN_CB2280970.htm>), hereinafter Silver Nitrate, and Trisodium phosphate (Trisodium phosphate compound, PubChem, 2005-08-08, [retrieved   2021-11-12]. Retrieved from the Internet <URL: (https://pubchem.ncbi.nlm.nih.gov/compound/Trisodium-phosphate#section=Stability-Shelf-Life>), hereinafter Trisodium phosphate.
Applicant Claims
Applicant claims a process for forming a coated implant, comprising: contacting a hydroxyapatite coating on a substrate with an aqueous solution comprising a dopant metal ion, washing the hydroxyapatite coating after the step of contacting to form a doped hydroxyapatite coating comprising calcium and a dopant metal, and wherein the concentration of the dopant metal is anisotropic in the doped hydroxyapatite coating; wherein the aqueous solution has a pH ranging from about 5.5 to about 8.0.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Geng have been set forth in the 102 rejection supra.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Geng does not expressly recite a pH for the aqueous solution. Geng uses silver nitrate, which is added to sodium phosphate. Aqueous silver nitrate solution has a pH of 5~6, as evidenced by Silver Nitrate (p. 3, last paragraph); the pH of aqueous sodium phosphate is basic between 11.5-12 at 1% solution, as evidenced by Trisodium phosphate (Section 3.2.9). Geng does not recite concentrations or amounts of silver nitrate and trisodium phosphate.
Patel is also in the field of HA coatings, and teaches that HA nanocrystals produced by hydrothermal process at varying pH from 4-10 creates different morphology of crystals.  For example, nanowire-like crystal are produced at pH 10, while small crystals are produced at pH in the presence of citrate, with the amount of OH ions considered to drive crystal growth (Section 3.1). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Both Geng and Patel are in the fields of hydrothermal deposition of HA coatings.  Patel recognizes the use of silver in HA coating for its antibacterial property (p. 149, L. Col., 1st paragraph). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Patel and Geng, arriving at the pH instantly claimed. A skilled artisan would determine the type and size of crystals desired for the HA-Ag coating of substrate, and would adjust the pH of the solution accordingly, depending on the desired crystals and suitability for application. pH adjustment  is well-known in the art as a means to synthesize different HA crystals as shown by Patel. A person with ordinary skill in the art before the effective filing date of the claimed invention would have applied the known 
	Additionally, while the exact pH is not disclosed by Geng, it is generally noted that differences in pH do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pH is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of pH of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum pH. NOTE: MPEP 2144.05.

Claims 9-10, and 12-17  are rejected under 35 U.S.C. 103 as being unpatentable over Geng, as applied to Claims 9-10, 12, and 14-16 above, and in view of Furko et al. (cited in the IDS, submitted 3/10/2021), hereinafter Furko.
Applicant Claims
Applicant claims a process for forming a coated implant, comprising: contacting a hydroxyapatite coating on a substrate with an aqueous solution comprising a dopant metal ion, washing the hydroxyapatite coating after the step of contacting to form a doped hydroxyapatite coating comprising calcium and a dopant metal, and wherein the doped hydroxyapatite coating comprises a doped portion and an undoped portion located between the doped portion and the substrate, and the dopant metal is not present in the undoped portion.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Geng have been set forth supra.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While it is implied, Geng does not expressly teach the feature wherein the doped hydroxyapatite coating comprises a doped portion and an undoped portion located between the doped portion and the substrate, and the dopant metal is not present in the undoped portion. 
Furko is in the same field of endeavor, and teaches calcium phosphate bioceramic layers, which are also doped by multi-ions, and were developed by pulse current deposition on titanium alloy (Abstract). 
Furko teaches how titanium alloys are commonly used for implant, but how they are susceptible to corrosion and can release metallic ions which would affect the surrounding tissues.  Furko describes how HA coating on titanium implant overcome this problem by enhancing the integration of implant and also reducing the metallic ion release process by serving as a barrier, as well as enhancing the bone bioactivity (p. 381, L. Col. to 1st paragraph of R. Col). Furko recognizes that minerals which possess antimicrobial property, etc. can be co-deposited with calcium phosphate layers, and that the substitutions may alter the crystal structure and cause some changes properties and use, such as the biocompatibility and surface characteristics. Doping calcium phosphate phases with zinc, magnesium and strontium may increase the bioactivity of osteoblast cells in vitro and enhance the biocompatibility while the silver content provide antimicrobial properties to the coating.  Ag ions released from the coating provide antimicrobial activity by preventing and minimizing initial bacterial adhesion, and Zn ions st paragraph).  Furko expressly teaches that the ionic doped calcium phosphate coatings are  formed by dropping appropriate amount of solution of AgN03, Zn(NO3)2, Sr(NO3)2, and Mg(NO3)2  on the surface of previously prepared undoped calcium phosphate (CaP) coatings (Section 2.1).  As such, there lies undoped portions or layers of CaP that is in contact with the surface of the substrate, whereas the doped layer is on top, releasing ions, for instance  Ag ions that would exert antimicrobial activity (p. 382, L. Col., 1st and 2nd paragraph).
Furko describes the CaP layer to consist of manly small needle-like particles, whereas the doped layer shows different structure wherein the layer contains larger particles mixed with need-like agglomerates and rounded particles in micrometer size (Section 3.1; Fig. 1). Furko recites that the ion modification caused change in crystallite size since the narrower peaks can reveal larger crystallites; silver and strontium increase the lattice parameters (Section 3.3; Fig. 3).  Figure 3 of Furko shows XRD patterns of the doped layer (dCaP) with increased crystals compared to pure undoped layer, rendering obvious Claim 17. Furko cited relevant arts that teaches the bactericidal effect of AgHAP and biocompatibility of metal doped HAp, e.g  ZnHAp shows ability to support cellular proliferation (Section 3.5.1).  Furko further teaches that the undoped and doped coatings showed many living cells with normal, mainly elongated morphology but round shaped cells are also visible along with a very few dead cells, which indicate their biocompatibility properties (Section 3.5.2).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Furko and Geng, and expressly apply a layer of undoped CaP on the substrate, followed by a Ag- and Sr-doped CaP layer in order to obtain biocompatible, bioceramic layers that have antibacterial property. A skilled artisan would first use the undoped to prevent corrosion of the substrate, prevent its release metallic ions which would affect the surrounding tissues, and then use the doped dCaP layer with bacteriocidal Ag ions on the outside layer where cells would attach, and also have bone-forming effects from Sr ions. A person skilled in the art would also determine the type and size of crystals desired, and would choose the metal ions to incorporate to the HA surface layer accordingly, and therefore, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616